To vacate an order striking from the files a bill of exceptions heretofore signed and filed, and for other relief.
Motion to vacate order denied, but respondent is directed to proceed and settle bill of exceptions as now presented, November 13, 1889.
The bill of exceptions which was stricken from the files was reproduced for settlement and signature by defendant, and plaintiff proposed that same be amended by including therein the testimony of a number of witnesses which were named. The court declined to settle the bill unless the proponent furnished a transcript of the testimony of the witnesses named.
Held, that if further testimony is desired by the court to enable him to properly settle a true bill, he should direct the stenographer to transcribe the same from his minutes and file such transcript free of charge; that no costs could be taxed by either party therefor, and that the stenographer is an officer of the court for said purpose and subject to the order and direction of the court, at least to that extent.